Citation Nr: 1738824	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1986 to December 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, this matter was remanded for the Veteran to be scheduled for a videoconference hearing before the Board.  In November 2015, such hearing was held before the undersigned; a transcript is in the record.  In February 2016, this matter was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2016 Board remand was for an examination to ascertain the etiology of the Veteran's back disability.  On May 2016 examination on behalf of VA, the examiner identified each back disability found, namely, lumbosacral strain, degenerative arthritis of the spine, and spinal stenosis.  The examiner noted that there was no specific event or injury in service and an approximately 12 year lag time between her military service and medical treatment for her current back pain.  He opined that the Veteran's back pain was less likely than not related to service and more consistent with degenerative changes of "age and overuse".  A March 2017 addendum opinion (by a different provider) noted that the Veteran reported four years of back pain in 1992 and "mechanic back pain" was diagnosed.  The examiner opined that the condition was "acute only", noting insufficient evidence that the mechanical back pain continued after separation (he noted a gap of 18 years for back care). 

The Board finds that the May 2016 and March 2017 opinions are inadequate for rating purposes.  The examiner's opinion cites to a lack of a "specific event or injury" in service and delay in treatment postservice.  As noted in the February 2016 Board remand, that reasoning does not address the Veteran's allegation that her low back disability resulted from the cumulative effect of strenuous duties in service and fails to acknowledge her reports (in statements and sworn testimony) that shortly after service she was seen for back complaints by a private chiropractor, whose records are unavailable.  Furthermore, the opinions do not acknowledge that the Veteran's service treatment records (STRs) show recurring (not only one occasion where the Veteran reported a history of pain for four years) back complaints extending over years in service (See September 1990, April 1992, and August 1992 STRs).  Accordingly, a remand for corrective action (an addendum medical advisory opinion) is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's record to be forwarded to an orthopedist/orthopedic surgeon for review and a medical advisory opinion regarding the likely etiology of her back disability.  Based on review of the record (to include this remand), the examiner should opine as to the likely etiology for each diagnosed back disability.  Specifically, is it at least as likely as not (a 50 percent or better probability) that the back disability was incurred or aggravated during, or by, the Veteran's service or in the first post-service year?  The examiner must specifically consider and address the Veteran's relevant STRs (including the September 1990, April 1992, and August 1992 STRs cited above), her duties in service (including in hearing testimony), and her reports of continuity of complaints and treatment postservice (even though records are unavailable).

The examiner must include rationale with all opinions.  If an opinion cannot be provided without resort to mere speculation, the consulting provider must explain why an opinion would require speculation (i.e. whether the facts are insufficient, and if so what additional information is needed), the state of medical knowledge is lacking, or the provider lacks the requisite expertise).    

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return this matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

